Citation Nr: 0937240	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  02-20 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to May 1977 
and from October 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that determined that the Veteran's former attorney 
was entitled to payment of attorney fees and withheld 20 
percent of the Veteran's past-due benefits for possible 
payment of attorney fees.  The Veteran appealed that decision 
to the Board, and the case was referred to the Board for 
appellate review.  

In July 2004, the Board remanded the case to the RO for 
additional development.  Following completion of the 
requested development, the case was returned to the Board for 
further review.

In a May 2006 decision, the Board determined that the 
requirements for payment of attorney fees in the amount of 20 
percent of past-due benefits payable to the Veteran 
calculated in the amount of $42,857.80 were warranted.  

The Veteran appealed the Board's May 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2008, the Court issued a decision that reversed 
the May 2006 (inaccurately listed as May 2001) decision in 
part, vacated the decision in part, and remanded the matter 
for further proceedings consistent with the Court's 
Memorandum decision.  


FINDINGS OF FACT

1. In an October 2001 decision, the Board granted an 
increased 100 percent rating for service-connected 
psychiatric disorder; this action resulted in the Veteran 
being awarded past-due benefits from February 8, 1991, and 
the RO withheld from those past-due benefits an amount 
calculated at $42,857.80 as representing the maximum attorney 
fees payable.

2.  The RO received a statement from the Veteran in March 
2001 indicating that he had terminated his attorney's 
employment shortly following the Board hearing scheduled for 
February 1, 2001.

3.  Under the facts and circumstances of this case, attorney 
fees calculated in the amount of $42,857.80 less the Equal 
Access to Justice Act (EAJA) fees paid are reasonable.


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount 
of 20 percent of past-due benefits payable to the Veteran 
calculated in the amount of $42,857.80, less the EAJA fees 
paid have been met.  38 U.S.C.A. § 5904 (West 2002); 
38 C.F.R. § 20.609 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  In June 
1991 the Veteran filed a claim for an increased evaluation 
for his service-connected psychiatric disorder.  In January 
1992, the RO increased the evaluation for that disability 
from noncompensable to 10 percent from February 8, 1991, with 
the effective date based on a VA outpatient treatment record 
apparently being construed as an informal claim for an 
increased evaluation.  The Veteran expressed disagreement 
with that decision and initiated an appeal to the Board.  In 
July 1995, the Board remanded the case to the RO for 
additional development, and following accomplishment of the 
requested development, a July 1997 rating decision increased 
the evaluation for the Veteran's psychiatric disorder to 30 
percent, also effective from February 8, 1991.  The Veteran 
continued his dissatisfaction with the RO's decision, and the 
case was returned to the Board for further appellate review.  
In December 1997, the Board affirmed the RO's decision to 
assign a 30 percent evaluation for the Veteran's service-
connected bipolar disorder.  Thus, a claim for a rating in 
excess of 10 percent was denied.  

In July 1998, the Veteran and his attorney entered into a 
contingent fee contract for the purpose of appealing the 
Board's decision to the Court.  The Veteran and his attorney 
both signed the attorney fee contract which satisfied the 
basic statutory and regulatory requirements set forth in 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(c).  Specifically, 
a final decision had been promulgated by the Board with 
respect to the issue involved and the attorney was retained 
not later than one year following the date of the Board's 
decision.  That agreement also provided that a fee equal to 
20 percent of the total amount of any past-due benefits were 
to be withheld by the VA and paid directly to the attorney.

Proceedings before the Court included filing of a Joint 
Motion for Remand (JMR).  In that JMR, the basis for the 
remand was that the Veteran had not been afforded a personal 
hearing as he had requested.  That basis appears to be the 
primary reason for the JMR.  However, the Board acknowledges 
that the motion indicated that there were private medical 
records that had not been obtained despite the Veteran's 
failure to respond to the RO's October 1995 letter requesting 
the complete mailing address for each of the medical care 
providers.  The Court granted that JMR in February 1999.  

The Veteran's former attorney then filed an application for 
Equal Access to Justice Act (EAJA) fees and provided the 
Court with an itemized listing of services provided between 
July 1998 up to and including the time expended for 
preparation of the EAJA application.  The Veteran's former 
attorney claimed total fees and expenses in the amount of 
$3,435, which the Court granted in March 1999.

Thereafter, the Veteran's former attorney contacted VA on 
several occasions to determine the status of the appeal; 
specifically if a remand had been issued per the JMR.  

In July 1999 the Board remanded the case to the RO for 
accomplishment of the development requested by the Joint 
Motion for Remand.  

The Veteran was subsequently scheduled for a VA examination, 
but failed to report.  In April 2000, correspondence was 
received by VA from the Veteran regarding the VA examination.  
The Veteran's former attorney issued further correspondence, 
requesting another VA examination which was conducted in 
August 2000.  The former attorney additionally corresponded 
with the RO thereafter.  

In a December 2000 rating decision, the RO increased the 
evaluation for the Veteran's psychiatric disorder from 30 
percent to 50 percent, effective August 31, 2000.  A letter 
from the RO to the Veteran and his former attorney indicated 
that the total amount of past-due benefits resulting from 
that award had been computed as $1,270.10 and that 20 percent 
of that amount, $254.02, represented the maximum fee payable 
by the VA from past-due benefits.  Evidence of record 
indicates that the Veteran's former attorney was in fact paid 
$254.02 and that fee is not at issue in this matter and the 
Veteran does not dispute his former attorney's entitlement to 
that sum.

In January 2001 correspondence, the Veteran's former attorney 
told the Veteran that he should submit documentation showing 
that he was unemployable.  

The Veteran was then scheduled for a hearing before the Board 
at the RO on February 1, 2001.  At that hearing, the Veterans 
Law Judge conducting the hearing acknowledged that the 
Veteran had been represented by his former attorney, but that 
he was unrepresented at the hearing.  When the Veteran was 
asked whether he chose to represent himself at the hearing, 
he stated that he did not feel that he had any other option.  
At that point, the presiding Veterans Law Judge informed the 
Veteran of other representational options, but the Veteran 
responded that he had checked with two service organizations 
who both informed him that they would not get involved as 
long as an attorney was representing him.  When asked whether 
the Veteran desired to keep his former attorney as his 
representative, he stated that he did not have much of a 
choice and indicated that an agreement had been signed.  When 
the Veteran was asked whether it was his intention to release 
the former attorney as his representative the Veteran stated 
that he did not think he could if he wanted to release the 
attorney.

Following that hearing, the Veteran sent a letter to the RO 
in March 2001 in which he formally notified the RO that 
effective February 5, 2001, he released his attorney from 
representing him.  That letter also documented what the 
Veteran perceived as shortcomings in his former attorney's 
representation in his claim.

The Veteran's file was then transferred to the Board, and in 
a decision dated in October 2001, the Board increased the 
evaluation for the Veteran's bipolar disorder to 100 percent. 
In a rating decision dated in November 2001 the RO 
effectuated the Board's decision and assigned a 100 percent 
evaluation from February 8, 1991.  In letters to the Veteran 
and his former attorney informing them of the decision for 
increased compensation benefits, it was noted that 20 percent 
of past-due benefits calculated in the amount of $43,580.28 
had been withheld as representing the maximum attorney fee 
payable from those past-due benefits.  In February 2002, the 
Veteran submitted a Notice of Disagreement in which he 
questioned the reasonableness of the attorney fees.  The RO 
issued a Statement of the Case, after which the Veteran filed 
a Substantive Appeal.  The Veteran then appeared at a hearing 
before the undersigned in Washington, D.C., in September 
2000.

At the Board hearing in September 2000, the Veteran testified 
that he had been dissatisfied with his former attorney's 
representation prior to the date of his February 2001 Board 
hearing, but was unaware that he could terminate his former 
attorney's employment at any time until he checked with 
another attorney locally.  The Veteran also indicated that he 
had spoken with his attorney on the morning of the hearing 
and that his attorney advised him against attending the 
hearing and when asked whether the Veteran's former attorney 
provided a reason as to why the Veteran should not attend the 
hearing, the Veteran answered in the negative.

Thereafter, the Board remanded the case to the RO and 
requested the attorney provide an itemized statement 
concerning the time spent and the nature of the work 
performed in connection with his employment with the Veteran, 
and specifically advised the former attorney that a statement 
of services provided on behalf of the Veteran between July 1, 
1998, and February 11, 1999, was of record and that the 
statement requested should reflect service provided on behalf 
of the Veteran between February 12, 1999, and February 2001, 
the date the Veteran terminated the attorney's employment.  
Both parties were afforded an opportunity to submit any 
additional evidence and/or argument they desired to have 
considered in connection with this matter.

In October 2004 the Veteran's former attorney submitted a 
memorandum in support of recovery of the 20 percent 
contingency fee.  In that memorandum the Veteran's former 
attorney asserted that he was entitled to the total amount of 
the 20 percent contingency fee since the Veteran had not 
rebutted the presumption of the reasonableness of the fee.  
In support of that proposition, the former attorney cited the 
Court cases of In Re Mason, 13 Vet. App. 79 (1999) and In the 
Matter of Vernon, 8 Vet. App. 497 (1996).  The former 
attorney also cited the exception in Scates v. Principi, 282 
F.3d 1362 (Fed. Cir. 2002) for the proposition that if the 
former counsel is not entitled to the full amount of the 
contingency fee as a matter of law, that he should be 
entitled to most, if not all of the 20 percent contingency 
fee.

After the initial decision regarding the withholding of past- 
due benefits calculated in the amount of $43,580.20, an 
adjustment was made after the Veteran pointed out that the 
amount withheld should not include the amount between the 
date of the Board decision and the date of the rating 
decision.  Consequently, an adjustment was made and it 
appears that the amount set forth in the Board's July 2004 
Remand decision, $42,857.80, represents the amount of past-
due benefits now withheld by the RO as representing the 
maximum amount of attorney fees being withheld pending a 
decision.

In a May 2006 decision, the Board determined that the 
requirements for payment of attorney fees in the amount of 20 
percent of past-due benefits payable to the Veteran 
calculated in the amount of $42,857.80 were warranted, 
payable to the Veteran's former attorney.  The Veteran 
appealed the Board's May 2006 decision to the Court.  In 
October 2008, the Court issued a decision that reversed the 
May 2006 (inaccurately listed as May 2001) decision in part, 
vacated the decision in part, and remanded the matter for 
further proceedings consistent with the Court's memorandum 
decision.  

The Court considered the appeal under two specific areas: (1) 
the reasonableness of no offset for EAJA fees, and (2) the 
reasonableness of the 20 percent contingency fee.  With 
regard to the first area, the Court reversed the Board's 
decision to the extent that the Board determined that the 
attorney fee contract signed by the Veteran and his former 
attorney satisfied the basic statutory requirements set forth 
in 38 U.S.C.A. § 5904(d).  The Court indicated that in 
Carpenter v. Principi, 15 Vet. App. 64 (2001), the Court 
clarified that, pursuant to 38 U.S.C.A. § 5904, a fee 
agreement which would circumvent the letter and spirit of 
EAJA is patently unreasonable on its face.  Therefore, while 
a fee which included both an EAJA award as well as a 
contingency fee for work performed before the Court, the 
Board, and VA on the same claim, such a fee enhanced by an 
EAJA award is unreasonable.  In the fee agreement at hand, 
this agreement provided that an EAJA award would not be 
offset against the fee paid if the Court remanded the 
Veteran's case and there was an ultimate successful recovery 
of past-due benefits.  Thus, to the extend that this 
provision provided that any part of an EAJA award would be 
added to the 20 percent contingency fee, the Court held that 
this provision was patently unreasonable on its face and 
therefore unenforceable.  See 38 U.S.C.A. §§ 7263(d); 
5904(d); Carpenter at 76.  The Court held that the Veteran's 
attorney was not entitled to retain the EAJA award.  

Further, with regard to the second area of consideration, the 
Court remanded the case back to the Board for the Board to 
articulate reasons and bases with regard to the 
reasonableness factors discussed in Scates and 38 C.F.R. 
§ 20.609(e).  

Turning initially to whether the attorney fee contract signed 
by the Veteran and his former attorney satisfied the basic 
statutory requirements set forth in 38 U.S.C.A. § 5904(d), 
although the 20 percent contingency fee provided by the 
attorney fee contract in this case is usually presumed 
reasonable per 38 C.F.R. § 20.609(f), the Court has already 
determined that the contract was not reasonable or 
enforceable to the extent articulated above.  Therefore, as 
indicated, to the extent that the contract provided that any 
part of an EAJA award would be added to the 20 percent 
contingency fee, the Court held that this provision was 
patently unreasonable on its face and therefore 
unenforceable.  As such, the Veteran's former attorney cannot 
receive both the EAJA fees award and the 20 percent 
contingency fee.  With regard to the remainder of the 
contract, the Veteran essentially contends that his former 
attorney should not be paid the 20 percent contingency fee in 
full due to his dissatisfaction with his former attorney's 
representation of him and based on what he perceived as the 
attorney's limited efforts and shortcomings regarding his 
case.  

At the outset, it is not disputed by either party, and is in 
fact documented, that the former attorney in this case did 
continue to represent the veteran subsequent to the Court's 
remand.  Further, from a review of all of the evidence of 
record, the Board finds that although the former attorney did 
not expend a significant amount of time on this Veteran's 
case following the Court's remand, the amount of actual time 
expended by the former attorney is not dispositive of this 
case as it is clear the former attorney did continue to 
actively represent the Veteran at least through part of 2001, 
and that is further addressed below.

The Board notes that in Scates v. West, 13 Vet. App. 98 
(1999), the former attorney of the veteran in that case 
sought payment of attorney fees from past-due benefits after 
his representation was terminated by the veteran.  A panel of 
the Court noted that the fee agreement in question provided 
for New York law to control the remedies available to the 
attorney.  Id. at 104.  After reviewing New York law, the 
Court held that the veteran's former attorney was not 
entitled to payment of attorney fees from past-due benefits 
because the contingent fee contract between the veteran and 
the attorney ceased to exist when the veteran terminated the 
attorney client relationship.  Id.

Subsequently, the attorney obtained review by the full Court 
and withdrawal of the panel decision.  See Scates v. West, 13 
Vet. App. 304 (2000).  The en banc Court decision held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO.  Scates v. 
Gober, 14 Vet. App. 62, 64 (2000).

On further appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that, when read in 
context and in the light of the statutory provisions 
governing the payment of attorney fees in veterans benefits 
cases, implicit in a contingency fee arrangement was the 
understanding that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed.  Scates v. Principi, 282 F.3d 1362, 
1365 (Fed. Cir. 2002).  Thus, the Federal Circuit held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  Id. at 1366.  The remaining question was which part 
of VA should determine the fee payable to the attorney, the 
RO or the Board.  Id.  The Federal Circuit did not reach the 
jurisdiction issue but rather concluded that the Court's 
decision may be sustained on alternate grounds, i.e., that on 
the particular facts of the case, the RO was the most 
appropriate agency initially to decide the attorney fee claim 
because it was better qualified than the Board to resolve the 
kind of factual inquiries involved.  Id. at 1368.  Those 
inquiries included why the veteran terminated the attorney's 
employment, on what basis should the attorney's share of the 
20 percent contingent fee be calculated, and what effect did 
state law have on the contingent fee agreement.  Id. at 1368- 
69.

The Board notes however, that in Scates, the contingency fee 
itself stated that state law controlled the attorney's 
available remedies.  There is no such provision in the 
contract at issue here.  

Section 20.609 governs the payment of representative's fees 
in proceeding before VA and the Board.  Under that provision, 
attorneys-at-law may charge claimants for their services only 
if the following conditions have been met: (1) A final 
decision has been promulgated by the Board with respect to 
the issue, or issues, involved; (2) a notice of disagreement 
preceding that decision was received on or after November 18, 
1988; and (3) the attorney-at-law was retained not later than 
one year following the date that the decision by the Board 
with respect to the issue, or issues, involved was 
promulgated.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 
20.609(c).  Those requirements have been met here.  

Section 38 C.F.R. § 20.609(h)(1) governs payment by VA of 
attorney fees from past-due benefits resulting from a 
favorable decision.  According to this provision, the 
claimant and an attorney may enter into a fee agreement 
providing that payment for the services of the attorney will 
be made directly to the attorney by VA of any past-due 
benefits awarded as a result of a successful appeal to the 
Board or an appellate court or as a result of a reopened 
claim before VA following a prior denial of such benefits by 
the Board or an appellate court. VA will honor such an 
agreement only if (1) the total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
the past-due benefits awarded, (2) the amount of the fee is 
contingent on whether the claim is resolved in a manner 
favorable to the claimant, and (3) the award of past- due 
benefits results in a cash payment to a claimant from which 
the fee may be deducted.  See also 38 U.S.C.A. 
§ 5904(d)(2)(A).  Those requirements have been met here.  

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3).  In this case, the past due 
benefits, as noted, derive from an award of an increased 
rating for service-connected psychiatric disorder.  

The following factors are provided for in 38 C.F.R. § 
20.609(e) when considering the reasonableness of an 
attorney's fees: (1) the extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of review at which the representative was 
retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

The Board first points out that on December 22, 2006, 38 
U.S.C.A. § 5904 was amended by the Veterans Benefits, Health 
Care, and Information Technology Act of 2006, Pub. L. No. 
109-461, but only for those claims filed 180 days after the 
passage of the Act. VA promulgated regulations implementing 
the Act on May 22, 2008, which involved the removal of 38 
C.F.R. § 20.609, but only as to fee agreements entered into 
on or after June 23, 2008.  Consequently, only that version 
of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 in effect prior 
to December 2006 is for application.

Turning first to the reason for the Veteran's termination of 
his former attorney, the Board notes that the July 1998 
attorney fee agreement provided that the Veteran could 
discharge his attorney at any time, but that the Veteran's 
right to discharge attorney must be made in good faith, and 
by good faith it was specified that the Veteran must 
entertain a reasonably objective belief in the attorney's 
inadequate representation.  The Veteran essentially contends 
that his discharge of the former attorney was made in good 
faith and that he had a reasonably objective belief that the 
attorney's representation was inadequate.

One of the reasons the Court vacated and remanded the Board's 
decision in this case in February 1999 was based on the 
former attorney's representation to the Court that the 
Veteran had not been provided a hearing.  Indeed, the Veteran 
had requested a hearing which he had not been afforded, and 
continued to desire a hearing following the Court's remand.  
After the case was returned to the RO from the Board, a 
hearing was scheduled as specifically requested by the 
Veteran's attorney at the Court.  However, the Veteran 
testified under oath that on the day of the hearing he spoke 
with his attorney who advised him not to attend the hearing.  
The Veteran indicated that his former attorney did not 
provide a reason for his recommendation that he not attend 
the hearing.  Thus, the Veteran asserts that the advice 
provided by his former attorney not to attend the scheduled 
Board hearing was contrary to the position taken before the 
Court and contrary to his desire to attend the Board hearing.

Further, the Veteran indicated that he was dissatisfied with 
the communication difficulties with the former attorney 
during the pendency of his prior appeal.  He has submitted a 
copy of a letter dated in January 2001 from the former 
attorney to the Veteran indicating that his office had been 
unable to contact the Veteran by telephone and requesting 
that the attorney contact their office.  The Veteran, 
however, has stated the he did apprise the former attorney of 
his new work number, and that his home telephone number had 
remained the same since 1997.  The former attorney has 
indicated that he attempted to contact the Veteran.  

The Veteran also asserts that given the amount of work 
expended by the former attorney and the level of expertise 
demonstrated, the fee in this case is unreasonable.

The Board has considered the stated reasons why the Veteran 
terminated the former attorney's employment, and finds that 
the record does not demonstrate that the terms of the fee 
agreement (other than the excluded portion as noted above) 
should not be enforced.  As noted above, "good faith" as set 
forth in the fee agreement means that Veteran must entertain 
"a reasonably objective belief in the attorney's inadequate 
representation".  The question before the Board is not 
whether the Veteran could discharge the attorney, but rather 
to what extent should the terms of the fee agreement be 
enforced.

With regard to the contentions advanced by the Veteran, the 
Veteran has stated that the former attorney advised that he 
not appear for the Board hearing despite the attorney's 
request for such a hearing at the Court.  However, the Board 
notes that the attorney's efforts successfully resulted in a 
vacate of the Board's prior denial of an increased rating and 
remand by the Court. The former attorney also continued to 
represent the Veteran and had documented contact with the RO 
and the Veteran subsequent to the Court remand.  While the 
Board acknowledges the Veteran's contentions regarding the 
advice provided regarding the Board hearing, a reasonable 
person may conclude that the attorney's advice had simply 
changed between the time the JMR was filed and the time of 
the hearing, and not that inadequate representation was 
involved such that the remaining terms of the fee agreement 
should not be enforced, i.e., the contingency fee should be 
paid.  In fact, as explained further below, it appears that 
the grant of the 100 percent rating for the service-connected 
psychiatric disorder was premised primarily on an August 2000 
VA examination and other recent medical evidence.  It is 
conceivable that the former attorney found the record to be 
adequate to support a total grant of benefits when he 
allegedly indicated that a hearing was unnecessary.  

The Veteran has also stated that he had difficulties in 
communication with the former attorney as outlined in a 
letter dated in March 2001.  However, given that the former 
attorney and the Veteran reside in different states, this is 
conceivable and in fact, there is some documentation of this 
difficulty.  It is clear that there was, however, ongoing 
communication between the Veteran and the former attorney 
throughout the years of the appeal process.  The claims file 
included correspondence between the former attorney and VA 
and the former attorney and the Veteran.  

Finally, although the Veteran maintains that minimal time was 
spent by the former attorney, the records shows otherwise.  
The record demonstrates a reasonable amount of time expended 
by the former attorney on the Veteran's claim over the course 
of several years.  The time expended was not significant, but 
was adequate.  

With regard to the specific factors delineated in 38 C.F.R. 
§ 20.609(e) when considering the reasonableness of an 
attorney's fees, the Board finds that they are met in this 
case.  First, the Board has considered the extent and type of 
services the representative performed.  The former attorney 
provided representation to the Veteran in an increased rating 
claim.  Notwithstanding the Veteran's contentions that the 
former attorney advised against a hearing, the documentation 
contained in the claims file, which does not include any 
substantiation of that allegation, shows that the former 
attorney obtained a JMR, guided the Veteran through a 
rescheduling of a necessary and pertinent VA examination, 
made adequate suggestions to the Veteran, and that the claim 
was eventually granted.  

Second, the Board must consider the complexity of the case.  
This case involved an increased rating claim which was 
initially denied by the Board.  As noted, additional 
development was necessary prior to the grant of the appeal 
and the former attorney successfully had the case remanded, 
and, as noted, navigated the Veteran through the obstacle of 
a missed VA examination and also urged him to submit 
pertinent evidence.  Thus, there were some procedural hurdles 
in this case and it was not entirely straightforward and 
involved some complexity.  

Third, the Board must consider the level of skill and 
competence required of the representative in giving the 
services.  In that regard, the Board notes that the former 
attorney is a recognized representative of claimants before 
VA and is considered competent to render those services as 
his ability to do so has never been revoked.  

Fourth, the Board must consider the amount of time the 
representative spent on the case.  As noted, the former 
attorney spent a variable amount of time over seven years.  
He has submitted an itemized list of services provided to the 
Veteran which represent adequate time spent.  

Fifth, the Board must consider the results the representative 
achieved, including the amount of any benefits recovered.  
The former attorney, as noted, obtained a JMR and then guided 
the Veteran through the process of being reexamined which 
ultimately yielded a higher rating of 100 percent.  Thus, the 
full amount of benefits sought was achieved.  While the 
representation was terminated prior to the ultimate grant of 
benefits, a review of the October 2001 Board decision 
granting the 100 percent rating reflected that the basis for 
the 100 percent rating was the recent medical evidence, 
particularly the August 2000 VA examination.  Although the 
Board certainly acknowledges the right of any claimant to 
testify on their own behalf, the fact remains that a review 
of the November 2001 Board decision did not make mention of 
any testimony of the Veteran as being part of the basis for 
the 100 percent award.  The decision cited to the medical 
evidence as supporting the grant of a total rating.  

Sixth, the Board must consider the level of review to which 
the claim was taken and the level of review at which the 
representative was retained.  The former attorney represented 
the Veteran before the VA (local and the Board) as well as 
the Court.  

Seventh, the Board must consider the rates charged by other 
representatives for similar services and considers the rates 
charged by the Veteran's representative to be comparable.  

Eighth, the Board must consider whether, and to what extent, 
the payment of fees is contingent upon the results achieved.  
The Veteran in this case had his claim denied.  The former 
attorney assisted him in successfully obtaining an 
opportunity to expand and develop the record in his case and 
helped him do so.  These efforts, particularly obtaining an 
additional VA examination, resulted in the grant of the 
benefits sought on appeal.  Therefore, the results achieved 
were the maximum sought and the payment of fees was 
contingent upon the award of any past-due benefits to the 
Veteran on the basis of the Veteran's claim following a 
remand by the Court.  

Accordingly, the Board find that the record supports the 
factors listed in 38 C.F.R. § 20.609 in the former attorney's 
favor.  

The Board must next determine on what basis should the 
attorney's share of the 20 percent contingent fee be 
calculated.  As noted above, the Veteran did attend the Board 
hearing in February 2001, and following that hearing, the 
case was returned to the Board.  The Veteran testified at the 
most recent Board hearing that he discharged the former 
attorney by telephone on February 5, 2001.  However, VA did 
not receive notice that the veteran discharged the former 
attorney until March 2001.  As noted, by Board decision dated 
in October 2001, a 100 percent evaluation was assigned the 
disability in question.  As indicated above, a review of that 
decision does not reflect that the grant was necessarily 
based on the testimony provided by the Veteran at that 
hearing.  In that decision, the Board found that: "[t]he most 
recent evidence, however, especially the August 2000 VA 
examination report, tends to support a conclusion that the 
veteran's adverse symptomatology now renders him unable to 
maintain employment....Given clinical assessments recently 
made, the most recent GAF score, and the increasing problems 
experienced by the veteran, the Board finds that the evidence 
regarding the claim for an increased rating is at least in 
relative equipoise."  

Thus, the basis for the Board grant was the cumulative 
evidence of record, particularly the recent medical evidence, 
and particularly that obtained through the efforts of the 
former attorney, following the Court's remand and prior to 
the time that the Veteran terminated the former attorney's 
services after having been represented by him for three 
years.  Indeed, such evidence was obtained even prior to the 
2001 Board hearing.  The Board, in November 2001, repeatedly 
cited to the August 2000 VA examination report in addressing 
the propriety of and basis for a higher, 100 percent rating.  
As noted, the Veteran's representative assisted in securing 
that examination.  

Consequently, under the facts and circumstances of this case, 
the Board finds a reasonable fee for the Veteran's former 
attorney represents 20 percent of past-due benefits awarded 
the veteran in the amount of $42,857.80, less the EAJA fees 
paid.  The Board finds that the fee fairly and accurately 
reflects the former attorney's contribution to and 
responsibility for the benefits awarded.


ORDER

Reasonable attorney fees from past-due benefits representing 
20 percent of the Veteran's compensation award or $42,857.80, 
less the EAJA fees paid, are granted pursuant to the attorney 
fee agreement between the Veteran and his former attorney, 
and subject to the provisions governing the award of monetary 
benefits.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


